DETAILED ACTION
This office action is in response to amendments to application 16/379,876, filed on 02/05/2021.
Claims 1, 5, and 6 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/05/2021, have been entered.
Regarding rejections of claims 2 and 3 under 35 U.S.C. 112(b), the rejections are withdrawn due to cancellation of the claims.
Regarding rejections of claims 1 and 3-6 under 35 U.S.C. 102(a)(2), the rejections are withdrawn due to amendment or cancellation of claims 3 and 4. Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as outlined herein.

Response to Arguments
	Applicant’s arguments, filed 02/05/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
Applicant’s arguments have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 based on the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being anticipated by Mariet et al. (US 8676431), hereinafter Mariet, in view of Szybalski et al. (US 8346426), hereinafter Szybalski.

	Regarding claim 1, ------Mariet teaches a vehicle control device, comprising:
a display configured to display an image (see at least Mariet Fig. 2, #134, #188; Abstract: “A vehicle has a plurality of control apparatuses, a user input, a geographic position component, an object detection apparatus, memory, and a display.”);
a recognizer configured to recognize an object present near an own vehicle, the object including another vehicle (see at least Mariet Col. 1, lines 59-67: “The processor is also programmed to identify an object and object type based on object information received from the object detection apparatus and to determine at least one warning characteristic of the identified object based on at least one of: the object type, a detected proximity of the detected object to the vehicle, the location of the detected object relative to predetermined peripheral areas of the vehicle, the current geographic location of the vehicle, and the route.”; Col. 5, lines 6-8: “Computer 110 may also include an object detection component 142 to detect and identify the location and movement (e.g. relative speed) of objects such as other vehicles”);
a driving controller configured to generate a target trajectory of the own vehicle on the basis of a state of the object recognized by the recognizer (see at least Mariet Fig. 15, emphasized portion of route #116 as compared to #115; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”) and to control at least one of a speed or steering of the own vehicle on the basis of the generated target trajectory (see at least Mariet Col. 5, lines 30-39: “In one example, computer 110 may be an autonomous driving computing system capable of communicating with a vehicle's internal computer such as computer 160.  Computer 160 may be configured similarly to computer 110, for example, including a processor 170, memory 172, instructions 174, and data 176.  Computer 110 may send and receive information from the various systems of vehicle 101, for example the breaking 180, acceleration 182, signaling 184, and navigation 186 systems in order to control the movement, speed, etc. of vehicle 101.”); and
a display controller configured to cause the display to display a first image simulating the other vehicle recognized as the object by the recognizer (see at least Mariet Figs. 14-20, #113 or #113a), a second image simulating the target trajectory generated by the driving controller (see at least Mariet Figs. 14-20, #115 and #116), and a third image simulating a road in which the own vehicle is present (see at least Mariet Figs. 14-20, #105) such that the first and second images are superimposed on the third image (see at least Mariet Figs. 14-20),
(see at least Mariet Fig. 15, emphasized portion of route #116 as compared to #115; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”),
wherein the display controller is configured to set another vehicle present in a lane adjacent to an own lane in which the own vehicle is present as the reference vehicle (see at least Mariet Fig. 20, highlighted reference vehicle #113d present in the adjacent lane and symbols #150 and #148d emphasizing vehicle #113d) if, on the basis of the other vehicle present in the adjacent lane, the driving controller generates a target trajectory causing the own vehicle to change lanes from the own lane into a space either in front of or behind the other vehicle present in the adjacent lane (see at least Mariet Fig. 20, trajectory #116).
Mariet does not explicitly teach wherein the display controller is configured to change a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road specifically when the reference vehicle is a vehicle in the adjacent lane. 
In the same field of endeavor, Szybalski teaches wherein the display controller is configured to change a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road (see at least Szybalski Figs. 21 and 22, shorter end of first section #2155 in Fig. 22 adjacent to a reference vehicle once reference vehicle becomes adjacent to host vehicle *Examiner notes that in Figs. 21 and 22 of Szybalski, the host vehicle is in an adjacent lane in both figures while the trajectory displays two different sections, the first section ending adjacent to the reference vehicle.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the display position adjustment of Szybalski in the vehicle control device of Mariet in order to clearly illustrate to a driver that the host vehicle is aware of surrounding vehicles and what the host vehicle’s driving intention is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 5, Mariet teaches a vehicle control method for an in-vehicle computer mounted in an own vehicle including a display configured to display an image, the method comprising:
the in-vehicle computer recognizing an object present near the own vehicle, the object including another vehicle (see at least Mariet Col. 1, lines 59-67: “The processor is also programmed to identify an object and object type based on object information received from the object detection apparatus and to determine at least one warning characteristic of the identified object based on at least one of: the object type, a detected proximity of the detected object to the vehicle, the location of the detected object relative to predetermined peripheral areas of the vehicle, the current geographic location of the vehicle, and the route.”; Col. 5, lines 6-8: “Computer 110 may also include an object detection component 142 to detect and identify the location and movement (e.g. relative speed) of objects such as other vehicles”);
generating a target trajectory of the own vehicle on the basis of a state of the recognized object (see at least Mariet Fig. 15; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”);
controlling at least one of a speed or steering of the own vehicle on the basis of the generated target trajectory (see at least Mariet Col. 5, lines 30-39: “In one example, computer 110 may be an autonomous driving computing system capable of communicating with a vehicle's internal computer such as computer 160.  Computer 160 may be configured similarly to computer 110, for example, including a processor 170, memory 172, instructions 174, and data 176.  Computer 110 may send and receive information from the various systems of vehicle 101, for example the breaking 180, acceleration 182, signaling 184, and navigation 186 systems in order to control the movement, speed, etc. of vehicle 101.”); and
causing the display to display a first image simulating the other vehicle recognized as the object (see at least Mariet Figs. 14-20, #113 or #113a), a second image simulating the generated target trajectory (see at least Mariet Figs. 14-20, #115 and #116), and a third image simulating a road in which the own vehicle is present (see at least Mariet Figs. 14-20, #105) such that the first and second images are superimposed on the third image (see at least Mariet Figs. 14-20), 
wherein the second image is an image in which a first section that is on a near side of a reference vehicle, which is referred to when the target trajectory is generated, as viewed from the own vehicle among a plurality of sections into which the target trajectory is divided in a longitudinal direction is displayed with emphasis relative to a second section that is on a far side of the reference vehicle as viewed from the own vehicle (see at least Mariet Fig. 15, emphasized portion of route #116 as compared to #115; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”), and
setting another vehicle present in a lane adjacent to an own lane in which the own vehicle is present as the reference vehicle (see at least Mariet Fig. 20, highlighted reference vehicle #113d present in the adjacent lane and symbols #150 and #148d emphasizing vehicle #113d) if, on the basis of the other vehicle present in the adjacent lane, the driving controller generates a target trajectory causing the own vehicle to change lanes from the own lane into a space either in front of or behind the other vehicle present in the adjacent lane (see at least Mariet Fig. 20, trajectory #116).
Mariet does not explicitly teach changing a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road specifically when the reference vehicle is a vehicle in the adjacent lane. 
In the same field of endeavor, Szybalski teaches wherein the display controller is configured to change a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road (see at least Szybalski Figs. 21 and 22, shorter end of first section #2155 in Fig. 22 adjacent to a reference vehicle once reference vehicle becomes adjacent to host vehicle *Examiner notes that in Figs. 21 and 22 of Szybalski, the host vehicle is in an adjacent lane in both figures while the trajectory displays two different sections, the first section ending adjacent to the reference vehicle.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the display position adjustment of Szybalski in the vehicle control device of Mariet in order to clearly illustrate to a driver that the host vehicle is aware of surrounding vehicles and 

	Regarding claim 6, Mariet teaches a computer-readable non-transitory storage medium storing a program (see at least Mariet Col. 3, lines 56-67: “The memory 122 stores information accessible by processor 120, including instructions 124 and data 126 that may be executed or otherwise used by the processor 120.  The memory 122 may be of any type capable of storing information accessible by the processor, including a computer-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, memory card, ROM, RAM, DVD or other optical disks, as well as other write-capable and read-only memories.  Systems and methods may include different combinations of the foregoing, whereby different portions of the instructions and data are stored on different types of media.”) causing an in-vehicle computer mounted in an own vehicle including a display configured to display an image to execute:
a process of recognizing an object present near the own vehicle, the object including another vehicle (see at least Mariet Col. 1, lines 59-67: “The processor is also programmed to identify an object and object type based on object information received from the object detection apparatus and to determine at least one warning characteristic of the identified object based on at least one of: the object type, a detected proximity of the detected object to the vehicle, the location of the detected object relative to predetermined peripheral areas of the vehicle, the current geographic location of the vehicle, and the route.”; Col. 5, lines 6-8: “Computer 110 may also include an object detection component 142 to detect and identify the location and movement (e.g. relative speed) of objects such as other vehicles”);
a process of generating a target trajectory of the own vehicle on the basis of a state of the recognized object (see at least Mariet Fig. 15; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”);
a process of controlling at least one of a speed or steering of the own vehicle on the basis of the generated target trajectory (see at least Mariet Col. 5, lines 30-39: “In one example, computer 110 may be an autonomous driving computing system capable of communicating with a vehicle's internal computer such as computer 160.  Computer 160 may be configured similarly to computer 110, for example, including a processor 170, memory 172, instructions 174, and data 176.  Computer 110 may send and receive information from the various systems of vehicle 101, for example the breaking 180, acceleration 182, signaling 184, and navigation 186 systems in order to control the movement, speed, etc. of vehicle 101.”);
a process of causing the display to display a first image simulating the other vehicle recognized as the object (see at least Mariet Figs. 14-20, #113 or #113a), a second image simulating the generated target trajectory (see at least Mariet Figs. 14-20, #115 and #116), and a third image simulating a road in which the own vehicle is present (see at least Mariet Figs. 14-20, #105) such that the first and second images are superimposed on the third image (see at least Mariet Figs. 14-20); and
a process of causing the display to display, as the second image, an image in which a first section that is on a near side of a reference vehicle, which is referred to when the target trajectory is generated, as viewed from the own vehicle among a plurality of sections into which the target trajectory is divided in a longitudinal direction is displayed with emphasis relative to a second section that is on a far side of the reference vehicle as viewed from the own vehicle (see at least Mariet Fig. 15, emphasized portion of route #116 as compared to #115; Col. 6, lines 10-18: “The route along which the vehicle is traveling may be identified by a route line 115 extending from the vehicle.  In the example of FIG. 3, the vehicle is moving forward, so route line 115 extends from the front of the vehicle.  The display may also identify the speed indicator 138 of the device as well as the approximate path of the vehicle during the next few seconds, shown as path 116.  The path 116 can also be configured to represent a head space in the direction of travel”), and
setting another vehicle present in a lane adjacent to an own lane in which the own vehicle is present as the reference vehicle (see at least Mariet Fig. 20, highlighted reference vehicle #113d present in the adjacent lane and symbols #150 and #148d emphasizing vehicle #113d) if, on the basis of the other vehicle present in the adjacent lane, the driving controller generates a target trajectory causing the own vehicle to change lanes from the own lane into a space either in front of or behind the other vehicle present in the adjacent lane (see at least Mariet Fig. 20, trajectory #116).
Mariet does not explicitly teach changing a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road specifically when the reference vehicle is a vehicle in the adjacent lane. 
In the same field of endeavor, Szybalski teaches wherein the display controller is configured to change a display position of an end of the first section that is adjacent to the reference vehicle according to a position of the reference vehicle in an extension direction of the road (see at least Szybalski Figs. 21 and 22, shorter end of first section #2155 in Fig. 22 adjacent to a reference vehicle once reference vehicle becomes adjacent to host vehicle *Examiner notes that in Figs. 21 and 22 of Szybalski, the host vehicle is in an adjacent lane in both figures while the trajectory displays two different sections, the first section ending adjacent to the reference vehicle.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the display position adjustment of Szybalski in the vehicle control device of Mariet in order to clearly illustrate to a driver that the host vehicle is aware of surrounding vehicles and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662